DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on December 11, 2020 has been entered. Claims 16-30 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lensing et al. [US 6458610 B1, hereafter Lensing].
As per Claim 16, Lensing teaches a method of determining a subset of a plurality of relationships between a plurality of parameters describing an operation of an 
determining a first set of data describing first relationships between a plurality of parameters of a reference apparatus for use in semiconductor manufacture (Column 4 lines 50-65); 
based on one or more measurements, determining a second set of data describing second relationships between the plurality of parameters of the reference or a further apparatus for use in semiconductor manufacture (Column 4 lines 33-49); 
comparing the first set of data and the second set of data (Column 5 lines 26-43); 
selecting from the second set of data, a subset of the second relationships based on differences between the first set of data and the second set of data (Column 6 lines 8-12); and 
modifying a further operation of the apparatus or the further apparatus (See fig. 2, Column 6 lines 13-21).
As per Claim 17, Lensing teaches the method of claim 16, wherein one or more of the relationships are causal relationships (Column 9 lines 33-51, Column 6 line 66 – Column 7 line 9).
As per Claim 18, Lensing teaches the method of claim 16, wherein the first set of data is based on a first set of one or more measurements undertaken on the reference apparatus for use in semiconductor manufacture, and wherein the second set of data is based on a second set of one or more measurements undertaken on the reference or the further apparatus for use in semiconductor manufacture (Column 4 lines 33-65).
As per Claim 19, Lensing teaches the method of claim 18, wherein the method further comprises calculating, based on the first set of one or more measurements, first frequency data relating to one or more of the plurality of parameters of the reference apparatus for use in semiconductor manufacture, and 
calculating, based on the second set of one or more measurements, second frequency data relating to one or more of the plurality of parameters of the reference or the further apparatus for use in semiconductor manufacture (Column 9 lines 33-51).
As per Claim 20, Lensing teaches the method according to claim 19, wherein the method further comprises comparing the first frequency data to the second frequency data, and selecting one or more parameters of the plurality of parameters of the reference or further apparatus for use in semiconductor manufacture based on the comparison between the first frequency data and the second frequency data (Column 9 lines 22-32 and Column 10 lines 14-20).
As per Claim 21, Lensing teaches the method of claim 20, wherein a parameter is selected if a difference between the first frequency data and the second frequency data for that parameter is greater than a threshold value (Column 9 lines 52-63, wherein the rate of semiconductor wafers 105 being encountered with significant amount of errors).
As per Claim 22, Lensing teaches the method of claim 20, wherein selecting the subset of the second relationships further comprises determining, from the second set of data, one or more relationships relating to at least one of the selected parameters of the reference or further apparatus (Column 5 lines 26-43).
As per Claim 23, Lensing teaches the method of claim 19, wherein the first frequency data and second frequency data are calculated based on a result of the comparison of the first set of data and the second set of data (Column 5 lines 26-43).
As per Claim 24, Lensing teaches the method of claim 16, wherein the second set of data relates to the reference apparatus at a different time to the first set of data (Column 4 lines 50-65).
As per Claim 25, Lensing teaches the method of claim 16, wherein the second set of data relates to the further apparatus for use in semiconductor manufacture, and wherein the further apparatus for use in semiconductor manufacture is an apparatus corresponding to the reference apparatus for use in semiconductor manufacture (See fig. 2, Column 4 lines 50-65).
As per Claim 26, Lensing teaches the method of claim 25, wherein the first set of data is calculated based on information relating to a design (manufacturing model) of the reference apparatus for use in semiconductor manufacture (Column 6 line 66 – Column 7 line 9).
As per Claim 27, Lensing teaches the method of claim 26, wherein the first set of data comprises a design structure matrix (Column 4 lines 14-33).
As per Claim 28, Lensing teaches the method of claim 16, wherein one of the first and/or second sets of data comprises at least one of a causal graph and data stored in respective matrices (Column 4 lines 14-33, Column 6 line 66 – Column 7 line 9).
As per Claim 29, Lensing teaches a computer program 230 comprising instructions which, when executed on at least one processor, cause the at least one processor to control an apparatus to carry out the method of claim 16 (See fig. 2).
As per Claim 30, Lensing teaches an apparatus for determining a subset of a plurality of relationships between a plurality of parameters describing an operation of an apparatus (A and B) for use in semiconductor manufacture (See fig. 2), the apparatus comprising a processor 230 configured to execute computer program code to undertake the method of: 
determining a first set of data describing first relationships between a plurality of parameters of a reference apparatus for use in semiconductor manufacture (Column 4 lines 50-65); 
based on one or more measurements, determining a second set of data describing second relationships between the plurality of parameters of the reference or a further apparatus for use in semiconductor manufacture (Column 4 lines 33-49); 
comparing the first set of data and the second set of data (Column 5 lines 26-43); 
selecting from the second set of data, a subset of the second relationships based on differences between the first set of data and the second set of data (Column 6 lines 8-12), and 
modifying a further operation of the apparatus or the further apparatus (See fig. 2, Column 6 lines 13-21).



Additional Prior Art
The prior arts to Hidetaka et al. (the NPL document submitted by Applicant in the IDS filed on January 05, 2021) and Winkler et al. made of record and not relied upon is considered pertinent to applicant's disclosure. The references submitted by Applicant and listed in the attached form PTO-892 teach other prior art apparatus/method of determining a subset of a plurality of relationships between a plurality of parameters describing an operation of an apparatus for use in semiconductor manufacture that may anticipate or obviate the claims of the applicant's invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882